                          Case 3:19-cv-00060-RCJ-WGC Document 6 Filed 02/06/19 Page 1 of 2



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com
                   (pro hac vice application pending)
             5
                   LEE HIGH, LTD.
             6     Cecilia Lee, Esq.
                   Nevada Bar No. 3344
             7
                   Elizabeth High, Esq.
             8     Nevada Bar No. 10082
                   448 Ridge Street
             9     Reno, Nevada 89501
                   Telephone: 775.499.5712
           10      Email: c.lee@lee-high.com
           11      Email: e.high@lee-high.com

           12      Attorneys for Plaintiff HP Tuners, LLC

           13                                 UNITED STATES DISTRICT COURT

           14                                           DISTRICT OF NEVADA

           15      HP TUNERS, LLC, a Nevada limited liability          Case No. 3:19-cv-00060-RCJ-WGC
           16      company,

           17                            Plaintiff,                    DECLARATION OF SERVICE

           18             vs.
           19
                   BOBBIE CANNATA,
           20
                                         Defendant.
           21

           22             Pursuant to FRCP 5(b) and Minute Order in Chambers, Docket No. 5, I certify under
           23      penalty of perjury that I am an employee of LEE HIGH, LTD., 448 Ridge Street, Reno, Nevada
           24      89501, that I am familiar with the practice of LEE HIGH, LTD. for depositing items for delivery in
           25      the United States mail and that, in accordance with that standard practice, on February 6, 2019, I
           26      placed copies of the following documents:
           27             1.      HP Tuners, LLC’s Motion for Order to Show Cause Why Bobbie Cannata Should

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   1
                          Case 3:19-cv-00060-RCJ-WGC Document 6 Filed 02/06/19 Page 2 of 2



             1     Not Be Found in Contempt of Court For Failure to Comply With Subpoena to Testify at Deposition

             2     and Be Compelled to Comply With Subpoena, Case No. 3:19-ms-00003, Docket No. 1;

             3            2.      Declaration of Andrew P. Bleiman in Support of Motion for Order to Show Cause

             4     Why Bobbie Cannata Should Not Be Found in Contempt of Court For Failure to Comply With

             5     Subpoena to Testify at Deposition and Be Compelled to Comply With Subpoena, Case No. 3:19-

             6     ms-00003, Docket No. 1-1; and

             7            3.      Proposed Order to Show Cause, Case No. 3:19-ms-00003, Docket No. 1-2;

             8     in the United States mail, first class certified, return receipt requested, postage prepaid, addressed

             9     to the following:
           10
                          Bobbie Cannata
           11             16455 Bonnie Lane
                          Reno, NV 89511-9063
           12
                          Kevin Sykes-Bonnett
           13             c/o Philip P. Mann, Esq.
                          MANN LAW GROUP
           14
                          107 Spring Street
           15             Seattle, WA 98104

           16             Syked ECU Tuning Incorporated
                          c/o Philip P. Mann, Esq.
           17             MANN LAW GROUP
                          107 Spring Street
           18
                          Seattle, WA 98104
           19
                          John Martinson
           20             c/o Philip P. Mann, Esq.
                          MANN LAW GROUP
           21             107 Spring Street
                          Seattle, WA 98104
           22

           23             DATED this 6th day of February, 2019.

           24                                                            /s/ Elizabeth Dendary, CP
                                                                         ELIZABETH DENDARY, CP
           25                                                            Certified Paralegal
           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     2
